Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1, 3-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (“APA”) in view of US Pats. 7,265,323 to Gerhardinger et al (“Gerhardinger”),  6,251,488 to Miller et al (“Miller”),  US PGPub. 2017/0251526 to Schall et al (Schall); and now with newly applied US Pat. 5889261 to Boardman (Boardman).
	Considering firstly independent claims 1 (method) and 8 (apparatus), the APA, at page 1, second and third paragraphs, of the instant specification, discloses the known need of a “contact region” for supplying power to an electrically conductive layer of a heating device for motor vehicles, without specifying the claimed method by which the “contact region” is applied. 
Claim 1 differs from the APA in calling for “providing [a] layer… of… thermally sprayed, electrically conductive material, providing a laser beam having a focus, introducing a powder of electrically conductive material into the focus of the laser beam, and thereby melting the powder, applying the molten powder to a region of the layer, and thereby forming the contact region… for making contact with the layer,” and the 
Gerhardinger teaches, at Fig. 1b, the Abstract, 3:60-65 (“column:lines”), and 8:45-53, a “providing a layer… of… electrically conductive material” 44,  and “applying… to a region of the layer [a] contact region [22]… for making contact with the layer” 44 (Exr’s emphasis). It would have been obvious to apply contact regions to an electrically conductive heater layer of the APA, after the manner of Gerhardinger, to uniformly supply electric power to the heating layer.
Miller discloses, at Fig. 7, 5:39-42, 6:26-49, and 7:3-44, “a laser beam having a focus, introducing a powder of electrically conductive material into the focus of the laser beam, and thereby melting the powder, applying the molten powder to a region of” an electric circuit to form an electronic component (1:6-10), It would have been obvious to form the “contact region” of the APA in view of Gerhardinger, by passing a conductive powder through a laser beam as taught by Miller, since Miller teaches such to enhance precision of component formation (1:6).
	 Boardman discloses, at Fig. 2 & 2:66 – 3:17 forming a “thermally sprayed” resistive heating “layer” 16 as recited in claims 1 and 7-9. It would have been obvious to thus form the resistive later since this has long been a conventional method of forming heating films on substrates, commended by the durability of the bond between the film and substrate.
	Schall discloses, at Fig. 1A, and ¶¶ [0062], [0064], [0066] - [0069] & [0106], a copper contact region (7) having a width of more than 10 mm and a thickness of more than 200 μm.  It would have been obvious to form the contact region with the recited width and thickness, since Schall shows such dimensions to be conventional in the art of 
	As recited in claim 3, Miller teaches a “gas stream” to carry the powder (9:50-53).
	As recited in claims 4 and 10, Miller teaches the use of copper powder to form the “contact region” (6:1-3 & 7:45-55).
	As in claim 5, since Miller teaches introducing the powder into the focal point of the laser beam (see Fig. 7 and 6:46), where it is melted before reaching the “layer” surface, the “focus” is spaced from the surface. 
As in claims 6 and 8, the “contact region” formed by applying molten conductive powder to the “layer” is inherently “homogeneous” and “connected to the layer in a form-fitting… manner.” 
	Regarding claim 14, as discussed above with respect to claim 1, Schall confirms that the recited “width” of a “contact region” does not patentably distinguish the claims from the prior art. A “width along a longitudinal axis of more than 10 millimeters” (claim 1), or “of… 15 millimeters” (claim 14) would have been determined strictly and routinely by heater shape and power requirements. 
Moreover, regarding claim 12, since a “contact plate,” by which power is supplied to the heater “contact region,” is commonly “welded onto the contact region” to maximize both the conductivity and the durability of the joint, this too would have been routinely considered by one of ordinary skill in the art.
	
	Applicant is politely yet strongly encouraged, if a reply to this Office action is contemplated, to review the prior art newly cited but not applied.
Response to Arguments

	Apart from Applicant’s contention that the cited prior art are non-analogous to the claimed subject matter, Applicant took issue with the notice by the Examiner that a thermally sprayed resistive heating layer was well known in the art. The newly applied prior (Boardman) is cited as corroborating evidence for the Examiner’s contention. Moreover,  the cited prior art is concerned with film type heaters and the current supply contact regions formed on them, which is plainly relevant to the heater structures with which Applicant is concerned.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 5712705669.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/13/21